Citation Nr: 1420731	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 50 percent prior to December 27, 2011. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran had active service from February 2004 to August 2008, including service in Iraq and Afghanistan. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The August 2009 rating decision established service connection for PTSD and assigned a 50 percent rating, effective September 1, 2008.  The June 2013 rating decision increased the Veteran's rating of PTSD to 70 percent, effective December 27, 2011.  The Board notes that the RO assigned temporary, 100 percent evaluations for PTSD for two periods of hospitalization from November 2010 to January 2011 and from July 2012 to September 2012.

In September 2013, the Veteran withdrew his request for a Board hearing in writing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2013).      


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a scheduler disability rating of 100 percent for PTSD during the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants a schedular, 100 percent disability rating for PTSD for the entire period on appeal, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duty to notify and assist is necessary.

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD was rated as 50 percent disabling from September 1, 2008 to December 27, 2011, and as 70 percent disabling since December 27, 2011.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Facts

VA outpatient treatment notes reflect that the Veteran received psychiatric therapy during the entire period on appeal.  VA inpatient records reflect two periods of hospitalization for PTSD programs from November 2010 to January 2011 and from July 2012 to September 2012.

In July 2009, the Veteran was afforded a VA PTSD examination.  The Veteran reported daily PTSD symptoms that were severe, including problems with anger.  He reported being afraid to drive, and described an instance in which he drank alcohol to work up the courage to drive, and then flipped the car.  He reported that he stopped drinking alcohol after that incident.  The Veteran reported intermittent suicidal ideation in the past, but none at present.  The examiner observed mildly impaired concentration.  She noted very limited social functioning outside of the Veteran's family.  The Veteran reported irritability, daily nightmares, and panic symptoms while in public.  The examiner assigned a GAF score of 50 to 51, and noted moderate to severe PTSD symptoms. 
  
In an October 2008 VA treatment note, the Veteran reported that he was not able to go to public places or be around loud noises without experiencing panic attacks.  He also reported isolating himself in the house.  The registered nurse assigned a GAF score of 35.  In April 2009, the Veteran related experiencing a PTSD episode in a restaurant, and stated that the police had been called as a result.  A July 2009 neurological consultation report indicated significant psychomotor agitation, in part manifested by tics and moderate shaking.  According to a February 2010 progress note, the Veteran's concentration and memory were poor, and insight and judgment were also poor.  The nurse practitioner assigned a GAF score of 41.  A May 2010 progress note indicated that the Veteran experienced significant difficulties operating in a social or public environment. 

In a July 2010 statement, the Veteran described symptoms of blackouts (loss of memory), panic attacks, anger outbursts, flashbacks, hallucinations, complete social isolation, recurring suicidal thoughts, depression, body tremors, and - when able to sleep - constant nightmares.

According to a July 2010 treatment note, the Veteran reported experiencing an incident that occurred on the Fourth of July during fireworks, at which time the Veteran had a total blackout and went into combat mode and was trying to get his family to safety.  The incident lasted for approximately five minutes, and occurred in front of the Veteran's siblings. 

During a November 2010 VA Physical Examination, the Veteran denied suicidal and homicidal ideation, and reported PTSD symptoms occurring daily with medication helping only slightly.  The nurse practitioner observed the Veteran to be alert and oriented, with good judgment and insight, recent and remote memory intact, and normal mood and affect. 
  
A February 2011 discharge summary from an inpatient PTSD treatment program reflected that the Veteran was stable at discharge.  The report indicated that he was alert and oriented, with appropriate affect.  He denied suicidal or homicidal ideation at discharge.  He was found to be competent for VA purposes.  In April 2011, the Veteran reported flashbacks, intrusive thoughts, nightmares, memory disturbances, and irritability.  He stated that he avoided any type of social function.  The nurse practitioner assigned a GAF score of 45, and noted that his concentration and memory appeared to be poor. 

According to a December 2011 letter from the Veteran's regular psychologist, the Veteran experienced traumatic stress reactions on a daily basis.  Significant impairment across multiple domains of functioning was also noted. 

In December 2011, the Veteran was afforded a second VA PTSD examination.  The Veteran reported that he had been separated from his wife for three years, and that he currently lived with his grandparents.  He described his mood as suicidal, depressed, and always on edge, with hyper-vigilance.  He reported problems with alcohol in the past, but no problems in the last two years.  The examiner, a clinical psychologist, noted intermittent suicidal ideation with no plan or intent, and assigned a GAF score of 50.  She indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  She indicated that the Veteran's PTSD symptoms included panic attacks occurring more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, and suicidal ideation.  

A February 2012 VA treatment note indicated that the Veteran was unable to drive his car or go to public places.  He had tried using multiple psychopharmacological agents, with little relief.  The treatment note also referenced frequent panics attacks, and noted that the Veteran avoided being around people.  

In March 2012, the Veteran's regular psychologist who had been treating him since October 2008 opined that the December 2011 VA examination report did not account for the severity of the Veteran's PTSD symptoms.  He noted the Veteran's significant challenge across multiple domains in functioning that resulted in severe occupational impairment.  

In March 2012, a social worker wrote a letter describing the Veteran's condition.  She described the Veteran's report of a past suicide attempt, prevented by his (now separated) wife, as well as a second suicide plan that had been prevented by his friend who talked him out of it.  The Veteran had also reported intense anger, and that he had punched holes in walls.  When the Veteran was in a 28-day PTSD treatment program in Biloxi, he became paranoid with beliefs that people wanted to kill him.  He often had to leave the group meetings to recover from panic attacks.  The Veteran's impulse control was described as unstable, unpredictable, and prone to sudden, angry outbursts.  She opined that the Veteran's psychosocial functioning was severely constrained.  She stated that he avoided all family interactions.  The Veteran reported that he was unable to be in the same room with other people.  He reported that he often had thoughts of putting a gun to his head, but did not want to put his family through the trauma of finding a body.  He reported that he really did not want to die, but wanted the emotional pain to stop.  The social worker noted that the Veteran was placed on high risk for suicide status and was monitored very closely by family and Bogalusa Clinic professional staff.  She also noted that the SSA had rated the Veteran as 100 percent disabled to work due to his mental instability. 

In a March 2012 PTSD Disability Work Capacity Evaluation questionnaire, the Veteran's psychologist opined that the Veteran was totally and permanently disabled so as to prevent fully competitive work with regular pace and persistence on a regular 40 hour per week basis.  He further indicated that the Veteran was markedly limited in nearly all functional areas listed in the questionnaire.

According to an undated SSA disability determination explanation, the Veteran had a severe mental impairment and was not able to complete even simple work-related tasks in a normal work day and workweek without excessive interruptions secondary to psychologically-based symptoms, or to perform at a consistent pace without an unreasonable number of rest periods even at the unskilled job level.  The SSA found the Veteran to be disabled as of July 1, 2006. 

In April 2012, the Veteran submitted a statement in which he reported that he cannot drive because of his PTSD and fear of roadside IEDs, and that he does not leave his house.  He reported chronic flashbacks, nightmares, and anxiety.  He stated that his grandparents fear that he will snap, and tiptoe around him so as not to startle him or set him off. 

From July 2012 to September 2012, the Veteran completed an inpatient PTSD Rehabilitation Treatment Program.  In an October 2012 VA treatment note, the Veteran was found to be severely depressed and bitter about his two PTSD hospitalizations that had not resulted in any improvement.  He was noted to be socially isolated and was having panic attacks almost daily.  His nightmares were frequent and his anger was explosive.  In February 2013, the Veteran's social worker reported that the Veteran had severe PTSD symptoms with additional paranoid hallucinations.     

According to a March 2013 treatment note from a nurse practitioner, the Veteran experienced uncontrollable verbal outbursts, he was unable to maintain personal hygiene, and his communication had become impaired.  The Veteran reported severely disturbing thoughts and auditory hallucinations in Arabic, as well as hearing gunshots.  He reported that he had pushed everyone away and was not attending family events.  He stated that he was still hearing and seeing things.  He said that he had to convince himself not to kill himself every day.  The clinician reported that he experienced panic symptoms and severe PTSD symptoms. 

A March 2013 social work note indicated that the Veteran's paranoia had escalated.  The Veteran reported passing thoughts of suicide every day, but no intention of following through with a plan; he was tired from lack of sleep.  An April 2013 social work note indicated that the Veteran had normal speech and good hygiene.  The Veteran was found to be alert and oriented, and he denied suicidal ideation, homicidal ideation, and psychotic symptoms.  Another April 2013 social work note referenced the fact that the Veteran experienced difficulty focusing and remembering details of conversations. 

An April 2013 social work note indicated that the Veteran's condition remained the same.  He reported no suicidal or homicidal ideation, but continued to struggle with sleep issues and paranoia.  In May 2013, the Veteran related that the worst point of his PTSD symptoms had previously occurred when he purposely wrecked a new car hoping that he would die in the accident.  It was noted that the Veteran's paranoia was worse when he was in the house alone.  

In a July 2013 psychiatry note, the Veteran's insight and judgment were observed to be fair, his affect was restricted, he was oriented, his speech was normal, and a GAF score of 55 was assigned.  A July 2013 social work note indicated that the Veteran had been vague about whether he was compliant with his medications.  He admitted to visual hallucinations and paranoia that his neighbors were watching him.  A second July 2013 social work note indicated that the Veteran had been noncompliant with his medications, and that, with lack of sleep and anxiety, paranoia had taken over.  A GAF score of 45 was noted.

In a July 2013 appellate brief, the Veteran's representative stated that the Veteran cannot drive, does not leave his house, cannot handle crowds or being around people that he does not know, and experiences chronic flashbacks, nightmares, and anxiety.  The brief indicated that the Veteran's condition strains his relationship with his grandparents, with whom he lives.   

According to an August 2013 treatment note, the Veteran had recently been admitted to a hospital overnight because his mother was worried about his isolation and paranoia.  The treatment note reflected that the Veteran was considered a high risk for suicide.  According to a September 2013 VA social work note, the Veteran had not slept in several days.  The social worker noted that his exhaustion was obvious.  She reported that judgment and insight appeared limited.  She noted that the Veteran's increased stress and exhaustion was related to the recent preparation of a statement regarding his PTSD symptoms, which he had submitted to the Board in lieu of a hearing. 

In September 2013, the Veteran's social worker submitted a letter describing the Veteran's declining psychiatric condition.  She referenced a GAF score of 30, and stated that the Veteran had been flagged as a high risk for suicide in 2013, and that he experienced paranoia, depression, severe anxiety, hallucinations, and suicidal ideations.  She concluded the letter with the Veteran's quotation: "I feel too damaged from war to be at peace and too damaged to be at war." 

Analysis

The Board finds that the Veteran's PTSD has been characterized by total occupational and social impairment during the entire appellate period.

The Veteran's primary psychologist during the period in question has written several letters in which he described the severity of the Veteran's symptoms.  He opined that both the July 2009 and December 2011 VA examination reports do not accurately reflect the degree of the Veteran's disability.  The Board finds his statements to hold significant probative value due to his familiarity and knowledge of the Veteran's condition after treating him for several years.

Further, it is to be borne in mind that the symptoms listed under the rating criteria for a 100 percent rating are neither exhaustive nor required for such rating, but provide examples demonstrating total occupational and social impairment.  Here, while the Veteran does not necessarily exhibit all of the symptoms listed under the rating criteria for a 100 percent rating, the record demonstrates that he has been unable to work and unable to function socially for the entire period on appeal. 

The SSA has found the Veteran to be unemployable since 2006, and the Veteran's primary psychologist during the appellate period has written several letters describing the Veteran's inability to work due to his psychiatric disorder.   

Further, the Veteran has been completely isolated and withdrawn during the appellate period.  Although he lived with his grandparents, the mental health treatment notes reflect that there was minimal, if any, interaction between them.  The record reflects that the Veteran did not interact socially with anyone, and his inability to drive a car due to the triggered fear of IEDs left him isolated in the house.  The record also demonstrates that the Veteran is now separated from his wife as a result of his personality changes and instability attributed to PTSD.  The Veteran also reported that he had not even been able to attend family functions, and described one instance in which he had managed to attend a family event during the Fourth of July, only to experience a serious panic attack in which he had a complete blackout. 

During the period on appeal, the Veteran's GAF scores ranged from 30 to 52, with the majority occurring the in 40's range.  The majority of the Veteran's GAF scores denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) and serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  

Given the Veteran's primary psychologist's opinion and subsequent SSA determination that his PTSD symptoms have left him completely unable to work, coupled with the severity of his symptoms as described in VA treatment records, letters from VA providers, and the Veteran's statements, all of which demonstrate complete social isolation and total occupational impairment, a 100 percent rating for PTSD is warranted for the entire period on appeal.     

ORDER

A scheduler disability rating of 100 percent for PTSD during the appeal period is granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


